Citation Nr: 0839324	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

It appears that the veteran, through his representative, in 
an April 2008 informal hearing presentation, may be raising a 
claim of entitlement to service connection for his lumbar 
spine and cervical spine.  However, these issues have not 
been previously adjudicated by the RO and they are referred 
for further consideration.

This case was previously before the Board in May 2008, when 
the claim was remanded for further development.  It is now 
ready for appellate review.


FINDINGS OF FACT

1.   Throughout the rating period on appeal, the veteran's 
thoracic spine disability has been manifested by muscle 
spasms or guarding severe enough to result in an abnormal 
gait. 

2.   Throughout the rating period on appeal, the veteran's 
thoracic spine disability has not been productive of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or neurological impairment.


CONCLUSION OF LAW

A rating of 20 percent, but no higher, is warranted for 
osteoarthritis of the thoracic spine.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 (as 
amended), 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5243-5003 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's thoracic spine disability is rated as 10 
percent disabling pursuant to DCs 5243-5003.  For a rating in 
excess of 10 percent, the evidence must show:

*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); 
*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent);
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent); or
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent). 

Under Note (1), the Board is directed to evaluate any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Upon VA examination in August 2004, the examiner noted that 
the veteran's gait was normal.  However, when evaluated in a 
June 2008 VA examination, he demonstrated several 
abnormalities of the thoracic sacrospinalis.  Specifically, 
the examiner noted that the veteran exhibited spasms, pain 
with motion, and weakness of the thoracic spine.  

The examiner further indicated that the veteran's posture was 
stooped and that his gait was antalgic.  She also noted that 
he exhibited muscle spasm, localized tenderness or guarding 
which was severe enough to be responsible for abnormal gait 
or abnormal spinal contour.  As he has exhibited muscle 
spasms or guarding severe enough to result in an abnormal 
gait, a 20 percent rating is warranted. 

Having determined that a 20 percent rating is warranted, the 
Board will now consider whether the veteran is entitled to a 
rating in excess of 20 percent.  In order to warrant a rating 
in excess of 20 percent, the evidence must show the 
following:

*	forward flexion of the thoracolumbar spine 30 degrees 
or less; or
*	favorable ankylosis of the entire thoracolumbar spine; 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months (all 40 
percent); or 
*	separately rating associated objective neurological 
abnormalities under Note (1).

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating, even when considering additional 
functional limitation due to factors such as pain.  

Upon VA examination in August 2004, the veteran's 
thoracolumbar range of motion was reported as flexion to 80 
degrees.  Pain was noted, beginning at 60 degrees.  As such, 
his range of motion was reduced to the functional equivalent 
of 60 degrees as a result of pain.  Nonetheless, even 
considering functional loss due to pain, a rating in excess 
of 20 percent is not warranted.  

Further, upon VA examination in June 2008, the veteran's 
thoracolumbar range of motion was reported as flexion to 90 
degrees, with no pain reported.  As neither VA examination 
report demonstrated forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, a rating in excess of 20 
percent is not warranted.  Additionally, although limitation 
was shown, the record does not reflect ankylosis of the 
entire thoracolumbar spine. Thus, a higher rating is not 
warranted on this basis. 

Moreover, a separate rating for neurological abnormalities is 
not warranted. Specifically, both the August 2004 and the 
June 2008 VA examination reports included thorough 
neurological assessments.  Upon examination in August 2004, 
it was noted that the veteran demonstrated full strength in 
all major muscle groups of the upper extremities and both 
lower extremities with the exception of grip strength, which 
was 4+ out of 5, bilaterally.  Further, deep tendon reflexes 
were within normal limits and symmetric throughout.  

Upon examination in June 2008, it was noted that the 
veteran's upper and lower extremities were intact to 
pinprick.  Motor examination showed no atrophy, normal tone 
and strength 5/5 in both upper and lower extremities.  The 
examination report further noted normal reflexes. This 
evidence does not support a separate rating based on 
neurological findings.

With respect to intervertebral disc syndrome, the Board notes 
that the veteran complained that the June 2008 VA examination 
completed post-BVA remand was inadequate.  Although the Board 
acknowledges that intervertebral disc disease testing was 
requested as part of the remand, X-rays taken as part of the 
June 2008 VA examination, did not demonstrate degenerative 
disc disease of the thoracic spine.  Specifically, an X-ray 
reported noted a stable and unremarkable thoracic spine. As 
intervertebral disc syndrome is not shown in the veteran's 
thoracic spine, the intervertebral disc regulations are not 
for application, and a remand for further testing is not 
necessary. 

In summary, with respect to the veteran's thoracic spine 
disability, the Board finds that a 20 percent rating, but no 
more, is warranted for muscle spasms or guarding severe 
enough to result in an abnormal gait. In so finding, the 
Board has focused on the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, and his subjective complaints of 
pain.

The Board has additionally considered the veteran's written 
statements that his disability is worse than that 
contemplated by the assigned rating in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
thoracic spine disability; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record. Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than his assessment of the severity 
of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
thoracic spine disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  Further, it was 
noted in the June 2008 VA examination report that he retired 
in 2003 because of eligibility by age or duration of work, 
and had no history of hospitalization or surgery.  

Moreover, the scheduler rating criteria for joint 
disabilities, such as the back, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially 
takes into account the effect of the veteran's disability on 
his ability function in the workplace.  Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2004, prior to the RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increase 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
elements of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in May 2008.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2004 did not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
the July 2004 VCAA letter requested that he submit all 
evidence in his possession that would indicate that his 
disability had increased in severity, including statements 
from individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
become worse.  

Additionally, a May 2005 statement of the case (SOC) informed 
him of the specific rating criteria used for the evaluation 
of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate his 
claim.

Based on the evidence above, he can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim. Specifically, in his August 2005 
substantive appeal, he contended that his rating was too low, 
considering the pain and suffering he endured.  He 
additionally stated that he had incapacitating episodes which 
have taken him off of his feet for days.  Further, in an 
April 2008 informal hearing presentation, he indicated that 
the VA should take into consideration the pain he experienced 
on a daily basis. These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Additionally, specific medical 
opinions pertinent to the issue on appeal were obtained in 
August 2004 and June 2008. Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 20 percent, but no more, for osteoarthritis of 
the thoracic spine is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


